Mr. Justice Sterrett
delivered the opinion of the court, November 20th 1882.
The statute under which the plaintiff in error was indicted, declares, “that the seduction of any female of good repute, under twenty-one years of age, with illicit connection under promise of marriage,” shall be a misdemeanor: Purd. 326, pl. 56. The “ good repute ” of the female alleged to have been seduced is thus made an essential ingredient of the offence, and hence it was not only necessary that it should be specifically averred in the indictment, but it was incumbent on the Commonwealth to prove the fact affirmatively by such evidence as would justify the submission of that question to the jury. The ordinary presumption of her good reputation for chastity, without more, was insufficient for that purpose: West v. The State, 1 Wis. 209; 1 Bishop’s Cr. Prac. 1106. This was conceded by the *218learned judge in his answer to defendant’s point, requesting him to charge, “ that as the Commonwealth has offered no evidence that the prosecutrix was a woman of good repute there can be no conviction.” It was also conceded, in the same connection, that there was no direct evidence on the subject of good reputation ; but, the point was refused and the jury were instructed, inter alia, that if the Commonwealth failed to show “ good repute or what is its equivalent,” there could be no conviction. It must be shown “ that the prosecutrix was a person of good repute,” or that she “had always maintained a good character for chastity. One or the other of these is necessary; and their existence may be inferred from general evidence offered by the prosecution.” In thus instructing the jury, and submitting the question to them on insufficient evidence, we think there was error. It is the “ good repute ” of the female seduced, and not something else that-may be regarded by the jury as “ equivalent,” that is made an element of the offence. There is no doubt whatever as to the meaning of that expression as used in the statute, and neither court nor jury has a right to determine “ what is its equivalent.” The testimony introduced by the Commonwealth tended to prove other ingredients of the offence; but it was not offered for the purpose of proving reputation, nor had it scarcely the slightest tendency in that direction. There is a well recognized mode of proving general reputation, and the Commonwealth should not be permitted to ignore it, without cause, especially in cases like the present, wherein “good repute” is an essential element of the offence. If the general reputation of the prosecutrix, for chastity, in the neighborhood in which she lived, was good, — and there is nothing in the case to indicate any thing to the contrary, — it was the duty of the Commonwealth to call witnesses and prove the fact affirmatively, as every other ingredient of the offence was required to be proved, instead of asking the jury to infer the fact from casual expressions used by some of the witnesses in the course of their testimony on other branches of the case. Every person accused of crime is entitled to the benefit of the legal presumption in favor of innocence, which in doubtful cases is always to turn the scale in his favor. ETence, the rule of evidence in criminal cases is, that the guilt of the accused must be fully proved. Neither the mere preponderance of evidence, nor any weight of preponderant evidence is sufficient for the purpose unless it generate full belief of the fact to the exclusion of all reasonable doubt. The general evidence referred to by the learned judge was clearly insufficient for that purpose, and did not justify the submission to the jury of a material fact of which there was no direct evidence. There was nothing in the circumstances of the case, from which the general good reputation of the prosecutrix *219could be fairly or legitimately inferred. The several assignments of error are sustained.
Judgment reversed, and it is ordered that the record, with a certified copy of this opinion setting forth the causes of reversal, be remit ted to the court of Quarter Sessions of Jefferson county, for further proceedings.